Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 6/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,715,672 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
In view of amended claims and remarks filed by applicant on 6/17/2021, in addition to Applicant’s remarks (see pages 5-5) and further search.  Claims 1- 10 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claims 1, 6, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claim 1, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations a client application running on a mobile device associated with each of the one or more followers, the client application being configured for receiving the transmission from the social networking service via the communication network, displaying the graphical representation of the audio file, and, upon selection of the graphical representation of the audio file by a 
	Per claim 6, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations one or more client devices connectable with the server via a communication network, each of the one or more client devices being associated with at least one of the one or more followers and hosting a client application that is configured to receive the transmission from the server via the communication network, display the graphical representation of the audio file on an associated client device, and, upon selection of the graphical representation of the audio file by the at least one follower of the one or more followers, access and play the audio file to deliver the voice message to the at least one follower, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
Claims 2-5, 7-10 are allowable based on their dependency on claims 1, 6 are respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645